UNITED STATES DISTRICT C()URT

MIDDLE DISTRICT OF LOUISIANA

MARK A. MILLER CIVIL ACTION

VERSUS

PRETTY SINGH ET AL. NO.: 17-01677-BAJ-RLB
RULING AND ORDER

 

I. INTRODUCTION

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 24) pursuant to 28 U-S.C. §636(b)(1). The Report and
Recommendation addressed Plaintiff’ s Motion for Temporary Restraining Order
and a Preliminary Injunction (Doc. 18) and Motion for Stay and Abeyance
(Doc. 19). The Magistrate Judge Recommended that both motions be denied.

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. §636(`b)(1), they had 14 days from the date they received the Report and
Recommendation to tile written objections to the proposed findings of fact,
conclusions of law, and recommendations therein (Doc. 24 at p. 1).

For the reasons stated herein, the Magistrate Judge’s Report and

Recommendation (Doc. 24) is ADOPTED as the Court’s opinion herein.

II.

OBJECTIONS

Plaintif[` filed objections to the Report and Recommendation. (Doc. 25). When
a party objects to a magistrate judge‘s proposed findings and recommendations, the
Court reviews de novo the recommendations to which an objection is made. 28 U.S.C.
§ 636(b)(1). The Court need not consider frivolous, conclusory, or generalized
objections. Battle v. United States Parole Comm'n,, 834 F.2d 419, 421 (5tl1 Cir. 1987)
(per curiam). Nor need it reiterate the findings and conclusions of the magistrate
judge. Koett£ng u. Thompson, 995 F.2d 37, 40 (Sth Cir. 1993) (per curiam). After its
review, the Court may accept, reject, or modify the recommendation of the magistrate
judge, receive further evidence in the case, or return the matter to the magistrate
judge with further instructions 28 U.S.C. § 636(b)(1)(C).

The Magistrate Judge concluded that because Plaintiff was transferred from
the Elayn Hunt Correctional Center to the Allen Correctional Center after he
requested a temporary restraining order and injunctive relief, Plaintiff`s motion is
rendered moot. (Doc. 24 at p. 3). Plaintiff appears to argue that because he is still
subject to the control of Defendant James LeBlanc, the Secretary of the Louisiana
Department of Public Safety and Corrections, his transfer between facilities is
irrelevant to the analysis for injunctive relief. (Doc. 25 at p. 2). The Court disagrees
As the Magistrate Judge found, the United States Court of Appeals for the Fifth
Circuit has repeatedly held that a “transfer from one facility to another generally

renders moot any claims for injunctive relief with respect to an inmate’s prior

facility." See Harm.an, 1). Holiday, 238 F.3d 660, 665 (5th Cir. 2001) (holding that an

inmate’s transfer from one correctional facility to another rendered his claims for
injunctive relief moot). Moreover, the Court finds no precedent to indicate that an
inmate remaining subject to the ultimate authority of a state cabinet official alters
the conclusion articulated in Harman. As such, the Court rejects Plaintiff’ s argument

Plaintiff raises several other points in his response to the Magistrate Judge
recommendation; however, they appear to pertain to the merits of his retaliation and
deliberate indifference claims, rather than the merits of the temporary restraining

order itself. Accordingly, the Court finds no need to address them at this time.

III.

CONCLUSION

Having carefully considered the underlying Complaint, the instant motions,
and related iilings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 24) is ADOPTED.

IT IS FURTHER ORDERED that Plaintiff's Motion for a Temporary
Restraining Order and a Prelirninary Injunction (Doc. 18) is DENIED.

IT IS FURTHER ORDERED that Plaintiffs Motion for Stay and

Abeyance (Doc. 19) is DENlED AS MOOT.

Baton Rouge, Louisiana, this 20 day of February, 2019.

JUDGE BRIAN_AA}ACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

